Citation Nr: 0914864	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to July 31, 2006, 
for the award of special monthly compensation (SMC) for loss 
of use of the right foot.

2.  Propriety in the reduction of the combined rating for 
service-connected right ankle disabilities from 50 percent to 
40 percent.

3.  Propriety in the termination of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and P.R.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to January 1947.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2007 
and June 2008 rating decisions by the Reno, Nevada Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2009, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is of record.  In 
February 2009 and in March 2009, the Veteran submitted 
additional evidence that was not reviewed by the RO.  
However, he waived RO consideration of the additional 
evidence, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the 
additional evidence is being considered.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues regarding the propriety in the reduction of the 
combined rating for service-connected right ankle 
disabilities from 50 percent to 40 percent and in the 
termination of TDIU are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  On April 4, 2006, the Veteran submitted an informal claim 
for an increased rating for his service-connected right ankle 
disability, alleging that he is entitled to a "100%" 
rating.

2.  On April 4, 2005, it was factually ascertainable that the 
Veteran had no remaining effective function of his right foot 
due to the severity of his service-connected right ankle 
disability.


CONCLUSION OF LAW

An effective date of April 4, 2005 (but no earlier), is 
warranted for the grant of SMC for loss of use of the right 
foot.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the earlier effective date claim decided herein.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the effective date for an award of SMC, as the June 
2007 rating decision that is on appeal granted SMC and 
assigned an effective date for the award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An October 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of awards 
and a September 2008 supplemental SOC (SSOC) readjudicated 
the matter after the Veteran responded.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has not alleged that notice on this issue was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase (to include SMC) will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception 
to this rule provides that the effective date of an award for 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

SMC is payable where (in pertinent part) the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one foot.  38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).  Loss of use of a foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 3.350(a)(2)(i).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that a January 1947 rating 
decision granted service connection for right ankle 
disability (to include osteomyelitis, ankylosis and residuals 
of fracture) and assigned a temporary total convalescent 
rating.  A subsequent (October 1947) rating decision found 
loss of use of the right foot was not shown.  The Veteran 
appealed that decision, and a November 1947 RO determination 
confirmed and continued the October 1947 rating decision.  
Thereafter, in a November 1947 statement, the Veteran 
canceled his appeal.  After a change in law, the RO 
reconsidered the Veteran's claim for SMC in 1948.  An October 
1948 rating decision essentially found that SMC was not 
warranted.  The Veteran did not appeal.  These rating 
decisions are now final and are not subject to revision in 
the absence of clear and unmistakable error (CUE) in the 
decisions.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  While the Veteran alleged during the 
February 2009 hearing and in various statements of record 
that he should have been awarded SMC in 1947, he has not 
argued or alleged that either of the above noted decisions 
contained CUE and CUE is not raised by the record.

The earliest document in the claims file received after the 
October 1948 rating decision that can be construed as an 
informal or formal claim for SMC is a statement received on 
April 4, 2006.  In hat statement, the Veteran maintained that 
he was entitled to a total ("100%") rating for his service-
connected right ankle disability.  The question, therefore, 
is whether this informal claim for an increase can be treated 
as including a claim for SMC.  The United States Court of 
Appeals for the Federal Circuit has emphasized that VA has a 
duty to fully and sympathetically develop a veteran's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
In fully and sympathetically reviewing the evidence in this 
case, the Board finds that the Veteran's April 2006 claim 
reasonably raises the issue of SMC for loss of use of the 
right foot, as he claimed that his foot was worse than 
currently rated and specifically requested a total rating 
because of that severity.  

Under the controlling law and regulations outlined above, the 
Board must review the evidence dating back to April 4, 2005, 
to determine the "earliest date as of which," within the year 
prior to the claim, an increase in disability was factually 
ascertainable.

Medical evidence dated from April 4, 2005, to the present 
shows that the Veteran had no remaining effective function of 
his right foot due to the severity of his right ankle 
disability.  An August 2006 VA examination report notes that 
the Veteran's right ankle was completely fused in 5 degrees 
of varus, 15 degrees of equinus.  He used corrective shoes 
and crutch or cane for ambulation, and had decreased 
ambulatory capacity due to right ankle pain.  He was unable 
to stand on the right foot for any period of time.  One inch 
shortening of the right leg compared to the left was noted.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that it is factually ascertainable from the 
balance of the evidence noted above that the Veteran had no 
remaining effective function of his right foot due to the 
severity of his right ankle disability from April 4, 2005, a 
year prior to when he filed his informal claim for SMC.  
While he claims that his symptoms were severe enough to 
warrant SMC before that date, the law only provides for an 
effective date to be granted one year prior to the date of an 
informal or formal claim for increase.  As previously noted, 
the record does not contain any document submitted prior to 
April 4, 2006, that could be construed as an informal or 
formal claim.  Hence, the law precludes the Board from 
granting the Veteran an effective date prior to April 4, 
2005.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(finding where a statute specifically provided an effective 
date as the date of application, an earlier effective date 
was not allowed under equitable estoppel because payment of 
government benefits must be authorized by statute).  
Accordingly, an effective date of April 4, 2005 (but no 
earlier) is warranted for the award of SMC.


ORDER

An effective date of April 4, 2005, for the grant of SMC for 
loss of use of the right foot is granted, subject to the 
regulations governing payment of monetary awards.


REMAND

Regarding the propriety in the reduction of the combined 
rating for service-connected right ankle disabilities from 50 
percent to 40 percent, the Veteran's right ankle disabilities 
are: osteomyelitis, rated 10 percent disabling; and 
ankylosis, rated 40 percent disabling.  The RO has found 
that, under 38 C.F.R. § 4.68, the combined rating for these 
disabilities cannot exceed the rating for an amputation at 
the elective level, were an amputation to be performed.  38 
C.F.R. § 4.68.  Here, that rating cannot exceed 40 percent.  
(Under Diagnostic Code (Code) 5165, amputation below the knee 
permitting prosthesis warrants a 40 percent rating.  38 
C.F.R. § 4.71a.)  However, the Veteran argued during the 
February 2009 Board hearing that his service-connected 
osteomyelitis has been active, productive of at least 
frequent episodes with constitutional symptoms, so as to 
warrant at least a 60 percent rating.  If this were to be the 
case, the amputation rule would no longer apply.  See 
38 C.F.R. § 4.71a, Code 5000, Note (1): The 60 percent 
rating, as it is based on constitutional symptoms, is not 
subject to the amputation rule.  

On remand, to ensure that any outstanding records are 
secured, the Veteran should be asked to identify any 
additional treatment he has received for osteomyelitis (and 
specifically for osteomyelitis during an active stage), and 
to provide authorizations for outstanding private records to 
be released to VA.  In this regard, the Veteran is advised 
that the consequence of a failure to respond to a request for 
evidence sought in connection with his claim within 1 year of 
the date of the request (specifically including in this case 
the authorization forms for private records) his claim will 
be considered abandoned under 38 C.F.R. § 3.158(a).

Regarding the claim seeking restoration of TDIU, this claim 
is inextricably intertwined with the claim involving the 
right ankle rating.  Hence, adjudication of the TDIU claim 
must be deferred pending resolution of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter which asks him to identify any 
treatment or evaluation he received for 
osteomyelitis since 2006 and to provide 
any releases necessary to obtain records 
of such treatment or evaluation.  In this 
regard, the Veteran should be reminded of 
the provisions of 38 C.F.R. § 3.158(a).  
If he responds, the RO should secure for 
the claims file copies of all records of 
the Veteran's treatment for osteomyelitis 
since 2006.  If such records are not 
available, the Veteran should be so 
notified.  The RO must also obtain all 
pertinent VA treatment records that have 
not yet been associated with the claims 
file.

2.  The RO should undertake any other 
development it determines to be warranted. 

3.  Then the RO should then re-adjudicate 
the issues of propriety in the reduction 
of the combined rating for service-
connected right ankle disabilities from 50 
percent to 40 percent and propriety in the 
termination of a TDIU.  If either claim 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


